DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 11, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (JP 05137288 A, of record).
As to claim 1, Inoue shows (FIG. 1A and 5): 

    PNG
    media_image1.png
    497
    593
    media_image1.png
    Greyscale

A can 5 configured to be arranged between a stator 3 and a rotor 41 of an electric machine 2, the can 5 comprising: 
a fiber composite material having a matrix and a plurality of fibers 12,13’, 
wherein the plurality of fibers 12,13’ comprises first fibers 13’ having an electrically conductive, first material, 
wherein the plurality of fibers 12,13’ comprises second fibers 12 having a second material having a lower electrical conductivity in comparison to the first material, and 
wherein the first fibers 13’ and the second fibers 12 are arranged in relation to one another in such a way that respective first fibers 13’ are spaced apart from one another (para[0015], [0019]:9-13, [0020]:1-6, fibers 13’ are spaced as shown in FIG. 5A).
As to claim 8/1, Inoue further shows (FIG. 1A above and 5) the first fibers 13’ are carbon fibers (para[0020]:5-6).
As to claim 9/8/1, Inoue further shows (FIG. 1A above and 5) the second fibers 12 are glass fibers, aramid fibers, ceramic fibers, or a combination thereof (glass fibers para[0019]:9-13).
As to claim 10, Inoue shows (FIG. 1A above and 5) An electric machine 2 comprising: 
a stator 3; 
a rotor 41; and 
a can 5 comprising: 
a fiber composite material having a matrix and a plurality of fibers 12,13’, 
wherein the plurality of fibers 12,13’ comprises first fibers 13’ having an electrically conductive, first material, and second fibers 12 having a second material having a lower electrical conductivity in comparison to the first material, and 
wherein the first fibers 13’ and the second fibers 12 are arranged in relation to one another in such a way that respective first fibers 13’ are spaced apart from one another, 
wherein the can 5 is configured to be arranged between the stator 3 and the rotor 41 (electric machine 2 is a motor, para[0015], [0019]:9-13, [0020]:1-6).
As to claim 11, Inoue shows (FIG. 1A above and 5) A method for producing a can 5 for an electric machine 2, wherein the can 5 is configured to be arranged between a stator 3 and a rotor 41 of the electric machine 2, the method comprising: 
providing first fibers 13’ from an electrically conductive, first material; 
providing second fibers 12 from a second material having a lower electrical conductivity in comparison to the first material; and 
forming the can 5 at least partially from a fiber composite material having a matrix and a plurality of fibers 12,13’, wherein the plurality of fibers 12,13’ comprises the first fibers 13’ and the second fibers 12, 
wherein the first fibers 13’ and the second fibers 12 are arranged in relation to one another in such a way that respective first fibers 13’ are spaced apart from one another (electric machine 2 is a motor, para[0015], [0019]:9-13, [0020]:1-6).


As to claim 16/1, Inoue further shows (FIG. 1A above and 5) the second fibers 12 are glass fibers, aramid fibers, ceramic fibers, or a combination thereof (glass fibers para[0019]:9-13).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 05137288 A, of record) in view of Hamashima (JP 09322450 A, of record).
As to claim 2/1, Inoue was discussed above with respect to claim 1 and Inoue further shows (FIG. 5) the first fibers 13’ are arranged parallel in relation to one another along a first direction. 
Inoue does not show at least one second fiber is arranged along the first direction between adjacent first fibers in each case.
Hamashima shows (FIG. 2) at least one second fiber 20 is arranged along the first direction between adjacent first fibers 22 in each case (glass fibers 20 and carbon fibers 22 are alternately layered para[0014],[0015],[0016],[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the can 5 of Inoue to have at least one second fiber 12 is arranged along the first direction between adjacent first fibers 13’ in each case as taught by Hamashima, for the advantageous benefit of electrically insulating the adjacent first fibers 13’ to reduce eddy currents as taught by Hamashima (para[0017]).
As to claim 3/2/1, Inoue in view of Hamashima was discussed above with respect to claim 2 and Inoue further shows (FIG. 5) the first fibers 13’ and the second fibers 12 form a first fabric layer in which a portion of the second fibers 12 are additionally arranged along a transverse direction, which is perpendicular in relation to the first direction.
As to claim 4/3/2/1, Inoue in view of Hamashima was discussed above with respect to claim 3 and Inoue further shows (FIG. 5B):

    PNG
    media_image2.png
    415
    313
    media_image2.png
    Greyscale

the can 5 comprises at least two fabric layers 101,102 including the first fabric layer 101, and wherein the at least two fabric layers 101,102 are arranged one above the other along a radial direction of the can 5 (para[0020]).
As to claim 5/4/3/2/1, Inoue in view of Hamashima was discussed above with respect to claim 4 and Inoue further shows (FIG. 5A) the at least two fabric layers 101,102 are configured in such a way that the first fibers 13’ from the respective fabric layers 101,102 are spaced apart from one another (the fibers 13 are spaced from each other as shown in FIG. 5A).
As to claim 6/4/3/2/1, Inoue in view of Hamashima was discussed above with respect to claim 4 except for an electrically insulating layer is arranged between two fabric layers of the at least two fabric layers.
Hamashima shows (FIG. 2) an electrically insulating layer 20 is arranged between two fabric layers 22 (glass fibers 20 and carbon fibers 22 are alternately layered para[0014],[0015],[0016],[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the can 5 of Inoue to have an electrically insulating layer 20 is arranged between two fabric layers 101,102 of the at least two fabric layers 101,102 as taught by Hamashima, for the advantageous benefit of electrically insulating the adjacent first fibers 13’ to reduce eddy currents as taught by Hamashima (para[0017]).
As to claim 14/2/1, Inoue in view of Hamashima was discussed above with respect to claim 2 and Inoue further shows (FIG. 1A above and 5) the first fibers 13’ are carbon fibers (para[0020]:5-6).
As to claim 15/14/2/1, Inoue in view of Hamashima was discussed above with respect to claim 14 and Inoue further shows (FIG. 1A above and 5) the second fibers 12 are glass fibers, aramid fibers, ceramic fibers, or a combination thereof (glass fibers para[0019]:9-13).


Claims 7, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 05137288 A, of record) in view of Hamashima (JP 09322450 A, of record) and (JP-S5976144, of record).
As to claims 7/6/4/3/2/1, 12/2/1, 13/5/2/1, Inoue in view of Hamashima was discussed above with respect to claim 6 except for the first direction runs in an angular range of between −70° and 70° in relation to a circumferential direction of the can.
JP-S5976144 teaches that the first direction runs in an angular range of between −70° and 70° in relation to a circumferential direction of the can (steel fibers and carbon fibers are wound in the circumferential direction of the can ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the can 5 of Inoue in view of Hamashima to have the first direction runs in an angular range of between −70° and 70° in relation to a circumferential direction of the can as taught by JP-S5976144, for the advantageous benefit of reducing stress on a joint with the can 5 and to reduce eddy currents as taught by JP-S5976144 (pg.4 Advantages lines 25-32).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832